Exhibit 10.41
 
Third Amendment to Second Amended and Restated Credit Agreement
 
This Third Amendment to Second Amended and Restated Credit Agreement (herein,
the “Amendment”) is entered into as of June 27, 2011, among ITT Educational
Services, Inc., a Delaware corporation (the “Borrower”), the Lenders party to
the hereinafter defined Credit Agreement (the “Lenders”) and JPMorgan Chase
Bank, National Association, as Administrative Agent (the “Administrative
Agent”).
 
Preliminary Statements
 
A.The Borrower, the Lenders and the Administrative Agent entered into a certain
Second Amended and Restated Credit Agreement dated as of January 11, 2010, as
amended by that certain First Amendment to Second Amended and Restated Credit
Agreement dated as of February 3, 2010, and that certain Second Amendment to
Second Amended and Restated Credit Agreement dated as of August 10, 2010 (the
Credit Agreement, as so amended, being referred to herein as the “Credit
Agreement”).  All capitalized terms used herein without definition shall have
the same meanings herein as such terms have in the Credit Agreement.
 
B.The Borrower has requested that the Lenders extend the Maturity Date and make
certain other amendments to the Credit Agreement, and the Lenders are willing to
do so under the terms and conditions set forth in this Amendment.
 
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:  


Section 1.
 Amendment.

 
Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the following definitions appearing in Section 1.01 of the Credit
Agreement are hereby amended and restated in their entirety to read as follows:
 
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the facility fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Eurodollar Spread” or “Facility Fee Rate”, as the case may be, based
upon the Security Status of such Loan:
 
Security Status
ABR Spread
Eurodollar
Spread
Facility Fee
Rate
Secured
0.0%
0.425%
0.25%
Unsecured
0.0%
1.75%
0.25%

 
 
 

--------------------------------------------------------------------------------

 
Each change in the Applicable Rate shall apply during the period commencing on
the effective date of a change in Security Status, and ending on the date
immediately preceding the effective date of the next such change.
 
“Maturity Date” means July 1, 2014, or such earlier date on which the Commitment
is terminated in whole pursuant to the terms hereof.
 
Section 2.
 Conditions Precedent.

 
The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:
 
2.1.The Borrower, the Lenders and the Administrative Agent shall have executed
and delivered this Amendment.
 
2.2.The Administrative Agent shall have received copies (executed or certified,
as may be appropriate) of all legal documents or proceedings taken in connection
with the execution and delivery of this Amendment to the extent the
Administrative Agent or its counsel may reasonably request.
 
2.3.Legal matters incident to the execution and delivery of this Amendment shall
be satisfactory to the Administrative Agent and its counsel.
 
Section 3.
 Representations.

 
In order to induce the Lenders to execute and deliver this Amendment, the
Borrower hereby represents to the Lenders that as of the date hereof (a)  the
representations and warranties set forth in Article III of the Credit Agreement
are true and correct and (b) the Borrower is in compliance with the terms and
conditions of the Credit Agreement and no Default or Event of Default has
occurred and is continuing under the Credit Agreement or shall result after
giving effect to this Amendment.


Section 4.
 Miscellaneous.

 
4.1.The Borrower heretofore executed and delivered to the Administrative Agent
the Security Agreement, the Control Agreement and certain other Collateral
Documents. The Borrower hereby acknowledges and agrees that the Liens created
and provided for by the Collateral Documents continue to secure, among other
things, the obligations of the Borrower arising under the Credit Agreement as
amended hereby; and the Collateral Documents and the rights and remedies of the
Administrative Agent and the Lenders thereunder, the obligations of the Borrower
thereunder, and the Liens created and provided for thereunder remain in full
force and effect and shall not be affected, impaired or discharged
hereby.  Nothing herein contained shall in any manner affect or impair the
priority of the liens and security interests created and provided for by the
Collateral Documents as to the indebtedness which would be secured thereby prior
to giving effect to this Amendment.
 
 
-2-

--------------------------------------------------------------------------------

 
4.2.Except as specifically amended herein, the Credit Agreement shall continue
in full force and effect in accordance with its original terms.  Reference to
this specific Amendment need not be made in the Credit Agreement, any promissory
note executed in connection with the Credit Agreement, or any other instrument
or document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to or with respect to the Credit
Agreement, any reference in any of such items to the Credit Agreement being
sufficient to refer to the Credit Agreement as amended hereby.
 
4.3.The Borrower agrees to pay on demand all costs and expenses of or incurred
by the Administrative Agent in connection with the negotiation, preparation,
execution and delivery of this Amendment, including the fees and expenses of
counsel for the Administrative Agent.
 
4.4.This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement.  Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original.  Delivery of
executed counterparts of this Amendment by telecopy shall be effective as an
original.  This Amendment shall be governed by the laws of the State of New
York.
 
[Signature Page to Follow]
 




 
-3-

--------------------------------------------------------------------------------

 
 
This Third Amendment to Second Amended and Restated Credit Agreement is entered
into as of the date and year first above written.
 
 
ITT Educational Services, Inc.
 
By /s/ Daniel M. Fitzpatrick
Name: Daniel M. Fitzpatrick
Title: Executive Vice President, Chief Financial Officer

 
 
JPMorgan Chase Bank, National Association, individually as a Lender and as
Administrative Agent
 
By /s/ Lou A. McElwain
Name: Lou A. McElwain
Title: Authorized Signer

 
 
Bank of America, N.A., as a Lender
By /s/ Adam M. Goettsche
Name: Adam M. Goettsche
Title: Senior Vice President

 
 
 

[Signature Page to Third Amendment]
 
 
 
-4-